 



EXHIBIT 10.6
SECOND AMENDMENT AND WAIVER
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(Guaranteed Line)
     This Second Amendment and Waiver to Amended and Restated Loan and Security
Agreement is entered into as of February 28, 2008 (the “Amendment”), by and
between COMERICA BANK (“Bank”), ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
(“Consulting”) and ALLIANCE HOLDINGS, INC., (“Holdings”; Consulting and Holdings
are referred to herein individually as a “Borrower” and collectively, the
“Borrowers”).
RECITALS
     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of February 28, 2007, as amended by that certain
First Amendment and Waiver to Amended and Restated Loan and Security Agreement
dated as of May 2, 2007, and as amended by those certain Waivers to Amended and
Restated Loan and Security Agreement dated as of August 1, 2007 and October 31,
2007 (collectively, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms are amended to read as follows:
         “Revolving Maturity Date” means February 25, 2009.
     2. The following defined terms are added to the Agreement to read as
follows:
     “Consolidated Net Income (or Deficit)” means the consolidated net income
(or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.
     “Consolidated Total Interest Expense” means with respect to any Person for
any period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.
     “EBITDA” means with respect to any fiscal period an amount equal to the sum
of (a) Consolidated Net Income of the Borrowers and their Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of the Borrowers’ Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expense associated with granting stock
options, and minus, to the extent added in computing Consolidated Net Income,
and without duplication, all extraordinary and non-recurring revenue and gains
(including income tax benefits) for such period, all as determined in accordance
with GAAP.

1



--------------------------------------------------------------------------------



 



     3. Section 6.8 of the Agreement is amended and restated in its entirety to
read as follows:
 6.8 EBITDA. An EBITDA, on a trailing three (3) month basis, as indicated for
the months set forth below;

          Date of Measurement   EBITDA
Three Months ended 03/31/08
  $ (560,000 )
Three Months ended 04/30/08
  $ (60,000 )
Three Months ended 05/31/08
  $ 145,000  
Three Months ended 06/30/08
  $ 265,000  
Three Months ended 07/31/08
  $ 350,000  
Three Months ended 08/31/08
  $ 465,000  
Three Months ended 09/30/08
  $ 715,000  
Three Months ended 10/31/08
  $ 825,000  
Three Months ended 11/30/08
  $ 900,000  
Three Months ended 12/31/08
  $ 735,000  

     Thereafter to be determined by Bank based on Borrowers’ Fiscal Year 2009
Plan.
     4. Section 6.9 of the Agreement is amended and restated in its entirety to
read as follows:
 6.9 Minimum Cash/Excess Billed Eligible Accounts. Borrowers shall maintain at
all times, on a consolidated basis, measured on Friday of each week, a balance
of Cash at Bank and Cash at Bank’s Affiliates covered by a control agreement
plus excess billed Eligible Accounts of not less than $1,500,000.
     5. Bank waives Borrowers’ failure to comply with Sections 6.8
(Profitability) and 6.9 (Current Ratio) of the Agreement for the months ended
October 31, 2007; November 30, 2007; December 31, 2007; and January 31, 2008.
     6. The Compliance Certificate is revised to be in substantially the form of
attached Exhibit D.
     7. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof. Each
Borrower ratifies and reaffirms the continuing effectiveness of all instruments,
documents and agreements entered into in connection with the Agreement.
     8. Except as set forth in the Schedule of Exceptions originally provided by
Borrowers to Bank in connection with the Agreement and any updated Schedule of
Exceptions provided by Borrowers to Bank, each Borrower represents and warrants
that the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.
     9. Borrowers are parties to certain documents, instruments and/or
agreements (collectively, the “Documents”) with or between the undersigned and
Comerica Bank, a Michigan banking corporation (the “Merged Bank”). The Merged
Bank has merged with and into Comerica Bank, a Texas banking association (the
“Surviving Bank”). Borrowers hereby acknowledge and agree that any reference in
the Documents to Comerica Bank shall mean Comerica Bank, a Texas banking
association, as successor by merger to the Merged Bank.

2



--------------------------------------------------------------------------------



 



     10. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrowers;
          (b) a renewal fee equal to $15,000 plus an amount equal to all Bank
Expenses incurred through the date of this Amendment;
          (c) Affirmation of Subordination (Safeguard Scientifics, Inc.);
          (d) Affirmation of Guaranty (Safeguard Delaware, Inc./Safeguard
Scientifics (Delaware), Inc.); and
          (e) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
[SIGNATURE PAGE FOLLOWS.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            ALLIANCE HOLDINGS, INC.
      By:   /s/ James Short       Title:  Signer                        ALLIANCE
CONSULTING GROUP ASSOCIATES, INC.
      By:   /s/ James Short       Title:  Vice President, Finance              
          COMERICA BANK
      By:   /s/ Peter Bendoris       Title:  Vice President                    
 

4